Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/5/20 and 1/4/21 have been was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At least claim 1 recites “a weight ratio of the carboxymethylcellulose and the clay particles”, which is indefinite.  Examiner suggests “a weight ratio of the carboxymethylcellulose to the clay particles” to clearly recite the ratio is comparing the weight of the CMC to the weight of the clay particles.  See also claims 12 and 14.
Claim 2 recites the limitations "the surface", “the clay”, “the plate”, “the edge of the plate”, “the positive charge” and “the edge portion of clay particles”.  There is insufficient antecedent basis for these limitations in the claim.

Claim 5 recites the limitation "a sedimentation height" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “from a bottom of 1 N or less”, which is indefinite.  The claim does not recite the element having “a bottom”.  Claim 6 further recites “in all directions from top to bottom”, which is indefinite.  The claim does not recite the element having a “top to bottom”.  
Claim 12 recites the limitations "clay particles", “a plate-type structure” and “an average particle diameter”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites “(1-1)”.  It is unclear why the designation is contained in the claim.  Examiner suggests deleting “(1-1)”.  
Claim 14 recites the limitations "clay particles", “a plate-type structure”, “an average particle diameter” and “an aqueous solution”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation "A lithium secondary battery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
To the extent the claims are understood in view of the 35 USC rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Hagen et al., LAPONITE as an additive in lithium-ion battery electrodes, BYK Additives & Instruments, 2017, pages 1-14.
Von Hagen teaches LAPONITE® as an additive in lithium-ion battery electrodes.  The synthetic clay LAPONITE-RD was examined as a functional additive for lithium-ion battery electrodes. LAPONITE acts as a rheology additive in the electrode coating slurry and as a lithium-ion conducting additive in the electrode. The synergistic effect of LAPONITE in combination with sodium carboxymethyl cellulose (CMC) was used to reduce the necessary amount of thickening agent to formulate stable aqueous electrode coating slurries. By using mixtures of LAPONITE/CMC instead of only CMC, a distinct reduction of thickening agent could be accomplished without sacrificing adhesion strength or electrical conductivity of the coating (abstract).  LAPONITE has a layered structure and forms nanosized platelets with a diameter in the range of 25 nm and a thickness of 0.92 nm (plate-type structure). LAPONITE can be used to stabilize dispersions and prevent sagging (sedimentation) of particles. It is known that clay minerals, such as smectite, bentonite, hectorite, montmorillonite, etc., are effective ion conductor additives to improve battery characteristics such as cycle life, rate capability, and temperature stability (page 2). 
Section 2.1. teaches LAPONITE/CMC in DI water (aqueous solvent) prevents sedimentation in dispersions.  The synergistic effect is caused by an electrostatic interaction between the carboxylic groups of the CMC, the negatively charged clay 
The physical properties of the electrode coating, such as peeling strength and specific resistance, were measured. The proper adhesion of the electrode coating to the current collector, reflected by a high peeling strength, is known to have a positive effect on the cycle life of lithium-ion cells. Applying the composite of CMC and LAPONITE at a CMC:LAPONITE ratio of 80:20 seems to have a positive impact on the peeling strength. With 30 N m-1 for CMC/LAPONITE 1.5 (page 6).  CB was added to the coating as a conductive additive (page 7). 
LAPONITE is an effective additive to improve electrode slurry stability due to its synergistic effect in combination with several organic co-thickeners. It furthermore shows a distinct improvement of the physical as well as electrochemical electrode properties like rate performance and cycling stability. The synergistic effect between LAPONITE and CMC could be used to reduce the overall amount of thickening agent in the electrode slurries without a negative effect on slurry stability. Consequently, the 
Dispersions of LAPONITE and CMC were prepared with a concentration of 2% in DI water. Different CMC:LAPONITE ratios were adjusted by combining these two dispersions in the respective ratios (80:20) (4.2.1.). Graphite powder was used as active material. Carbon black (CB) was used as an electrically conductive additive, and a synthetic clay mineral as an ion-conductive additive and in combination with CMC as a thickening agent. Styrene-butadiene rubber (SBR) was used as a binder (page 11). See Table 4:

    PNG
    media_image1.png
    164
    650
    media_image1.png
    Greyscale

Batches of 250 g and a solid content of 50% were prepared, following the dispersion procedure of Figure 11 to receive anode coating slurries. For the dispersion process, a DISPERMAT® AE03-C1 (VMA-GETZMANN, Germany) equipped with a 500 ml stainless steel container and a dispersion impeller with tooth profile and 6 cm diameter was used. In a typical batch, the appropriate amount of 2% CMC solution, 2% LAPONITE-RD dispersion, and DI water were homogenized at 600 rpm for 1 min prior to the addition of CB. The CB was dispersed for 90 min at 2000 rpm, before the graphite powder was added and dispersed for an additional 60 min at 1000 rpm. Finally, the SBR binder was added and the slurry was homogenized for 30 min at 1000 rpm. Electrodes were prepared by casting the slurries on a 15 m Cu-foil using a doctor blade.  See 
Thus the claims are anticipated.  Note Laponite has a chemical formula given by Na0.7Si8Mg5.5Li0.3O20(OH)4. Laponite particles are disk shaped with thickness about 1 nm and diameter 25±2 nm. In a single layer of Laponite two tetrahedral silica sheets sandwich one octahedral magnesia sheet.  Laponite is a synthetic hectorite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., US 2008/0063939 A1.
Ryu teaches an electrode material which comprises an anode active material [0031] and a clay mineral in an amount of 5% by weight or less based on the total weight of the material.  The clay mineral increases mechanical strength of the electrode material and improves the impregnation ability of an electrolyte into a separator.  The electrode material exhibits improvement in the rate characteristics and the preservation capacity, and to an electrochemical cell employed with the electrode material (abstract).  The clay mineral may have a particle size in the range of 1 nm to 100 m [0022].  Preferable examples of the clay mineral include bentonite, laponite, hectorite and montmorillonite [0023].  See also [0024] regarding charge structure and 
The secondary battery electrode is fabricated by coating a current collector with an electrode material containing an electrode active material, a binder, and optionally a conductive material and/or a filler. Specifically, the electrode may be fabricated by adding the electrode material to a predetermined solvent thereby preparing a slurry, and applying the resulting slurry to the current collector such as metal foil, followed by drying and rolling, thereby obtaining a sheet-like electrode. Preferred examples of solvents used in preparation of the electrode slurry may include dimethyl sulfoxide (DMSO) and N-methylpyrrolidone (NMP). The solvent may be used in an amount of up to 400% by weight, based on the total weight of the electrode material, and is removed during the drying process. The electrochemical cell may be an electrochemical secondary battery or an electrochemical capacitor such as a lithium secondary battery [0038-0041].
Ryu does not explicitly teach an example wherein the ratio of the viscosity adjuster (CMC) to the clay mineral is within the claimed weight ratio range.  However, 
Regarding claim 5 and 6, the claims are directed toward a negative electrode slurry.  Limitations regarding methods of measuring are not given patentable weight.  Neither claim 5 nor claim 6 appears to impart further structure to the claimed negative electrode slurry.  Note the claims have been rejected above as being indefinite.  Regarding claim 7-10, one of skill would have reasonably expected the negative electrode slurry composition of Ryu and the negative electrode slurry composition of at least claim 1 to have the same or similar properties as the two compositions are the same or similar.  See Example 1 [0053] regarding at least claim 11.    
*
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., US 2008/0063939 A! in view of Pratt et al., US 2007/0122709 A1.
Ryu teaches an electrode material which comprises an anode active material [0031] and a clay mineral in an amount of 5% by weight or less based on the total weight of the material.  The clay mineral increases mechanical strength of the electrode material and improves the impregnation ability of an electrolyte into a separator.  The electrode material exhibits improvement in the rate characteristics and the preservation capacity, and to an electrochemical cell employed with the electrode material (abstract).  m [0022].  Preferable examples of the clay mineral include bentonite, laponite, hectorite and montmorillonite [0023].  See also [0024] regarding charge structure and tetrahedral/octahedral sheets.  In addition to the electrode active material, the electrode material may further include other components such as a viscosity adjuster, a conductive material, a filler, a coupling agent and an adhesive accelerator, which are used optionally or in any combination thereof [0025].  The viscosity adjuster is a component used to adjust the viscosity of the electrode material, such that a mixing process of the electrode material and an application process of the electrode material to the current collector can be facilitated. The viscosity adjuster may be added in an amount of up to 30% by weight, based on the total weight of the electrode material. Examples of the viscosity adjuster may include, but are not limited to, carboxymethyl cellulose and polyvinylidene fluoride [0026]. 
The secondary battery electrode is fabricated by coating a current collector with an electrode material containing an electrode active material, a binder, and optionally a conductive material and/or a filler. Specifically, the electrode may be fabricated by adding the electrode material to a predetermined solvent thereby preparing a slurry, and applying the resulting slurry to the current collector such as metal foil, followed by drying and rolling, thereby obtaining a sheet-like electrode. Preferred examples of solvents used in preparation of the electrode slurry may include dimethyl sulfoxide (DMSO) and N-methylpyrrolidone (NMP). The solvent may be used in an amount of up to 400% by weight, based on the total weight of the electrode material, and is removed during the 
Ryu does not explicitly teach an example wherein the ratio of the viscosity adjuster (CMC) to the clay mineral is within the claimed weight ratio range.  
However, Pratt teaches an electrochemical cell comprising a gelled anode and an ionically conductive clay additive. The ionically conductive clay additive is modified to include halogen atoms to increase the negative charge density of the additive and improve its performance in the electrochemical cell (abstract).  The gelling agent may be carboxymethylcellulose (CMC) [0038-0039].  The ionically conductive clay additive may comprise bentonite clays or hectorite clays [0040-0041].  Pratt teaches a 50-50 weight ratio combination of the ionically conductive clay additive and the gelling agent (see Example 1).  Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because one of skill would have been motivated to use the ionically conductive clay additive with CMC of Pratt for the viscosity adjuster (CMC) and clay mineral of Ryu to increase the negative charge density of the clay additive and improve the performance of the electrochemical cell.  See at least the abstract of Pratt.  See also [0048] of Pratt.
Pratt teaches the anode components used in the anode fabrication process may be combined in any particular order [0053].  Pratt teaches the anode may be constructed by fabricating the electrolyte and the coated metal anode separately and then combining the two to form the gelled anode (Example 1 [0062]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727